Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14,18,21,22,24,37,38,40,41-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zasypkin(US 2009/0104330) in view of GB 1058826.

	Regarding claims 14,37,38,40, Zasypkin teaches mixing sodium chloride with potassium chloride and taste enhancer compositions such as yeast, amino acids, and 
Zasypkin does not specifically teach that the compacting step and crushing step are done under dry conditions. In the examples, all the compositions are dry blended without water and the final composition is intended to be in dry form. Therefore, it would have been obvious to do the compacting and crushing step under dry conditions.
Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride 
	Zasypkin teaches the starting materials as dry powders which would be smaller than the agglomerated end particles but does not specifically teach that the sodium containing material is of a particle size that is between 1,000 times smaller and 3 times smaller than the size of the low sodium salt product. Zasypkin is also silent on the pressure of the compacting step.
However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). The initial sodium chloride particles had a size of 76.2% being between 50 and 100 mesh(297 to 149 microns)(Table D II). Since a majority of the particles have a particle size of this range, one would expect that the D50 of the initial NaCl particle would be within this same range. GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 9000lbs(62MPa)(Table D V). The compacted product was then ground to a coarser mesh than the starting materials. GB ‘826 teaches a final particle size between 16 and 100 mesh(1190 to 149 microns)(col 16, line 18-30). Therefore, the sodium chloride containing starting material particles are 1 to 8 times smaller than the size of the final product. 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a starting particle size for the sodium chloride and potassium chloride containing particles of Zasypkin that is 1 to 8 times smaller than the low sodium salt end product and a compacting pressure of 50 MPa since this method 
Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size or 1 times the particle size of the sodium chloride containing material in order to form a homogenous composition.
Regarding claim 18, Zasypkin teaches that the low sodium salt product comprises 1 to 95% sodium chloride and 0 to 90% potassium chloride(paragraph 37). Therefore, the weight ratio of Na to K is 1:90 to 95:0.
Regarding claim 21, Zasypkin teaches sieving the particles in order to achieve the desired particle size for the low sodium salt product(paragraph 69). Zapyskin also teaches that too fine particles are to be avoided in order to prevent dusting but does not specifically teach that too fine particles are recycled. However, GB '826 teaches sieving the end particles of the sodium chloride and additive composition and then further recycling particles that are too fine for the end product(composition D). It would have been obvious to one of ordinary skill in the art at the time of the invention to recycle particles in Zapyskin that are too small for the final product as taught in GB ‘826 since Zapyskin teaches that particles that are too fine cause problems with dusting. 
Regarding claim 22, Zasypkin teaches that additives such as sweeteners, flavors, and emulsifiers(paragraphs 62-65). Zasypkin teaches that the components of the low sodium salt composition can be agglomerated by a coating process but does not specifically teach that the additives are sprayed on. However, it would have been obvious to spray the additives such as sweeteners and flavors onto the low sodium 
	Regarding claim 24, Zasypkin teaches that the low sodium salt product can be included in food products(paragraph 48).
Regarding claims 41,44,45, Zasypkin teaches a process for preparing a low sodium salt product, the process comprising
a)mixing sodium chloride with potassium chloride to product a sodium-chloride containing material(paragraph 37) 
b) Mixing the sodium chloride containing material with a taste enhancer composition such as yeast to form a particle mixture(paragraph 37). 
c)Compacting the particle mixture and further milling(crushing) to size of 20 to 60 mesh(840-250 microns) to form a dry composition(paragraphs 69 and 70, claim 16). Larger particles of 0.5 to 3mm can also be present in certain applications(paragraph 69). 
D) Crushing to a size of size of 20 to 60 mesh(840-250 microns) to form a dry composition. Zasypkin does not specifically teach that the particle range is the d50 average particle size of the product. However, the disclosed range of 250 to 840 micrometers renders obvious all particle sizes in that range, including the claimed range of 396 to 455 micrometers. See MPEP 2144.05. Therefore, it would have been obvious to have the low sodium salt product have an average particle size d50 of 396 to 455 micrometers, since it is well within the scope of Zasypkin. 
Zasypkin does not specifically teach that the compacting step and crushing step are done under dry conditions. In the examples, all the compositions are dry blended 
Zasypkin does not specifically teach the pressure of the compacting step. However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 9000lbs(62MPa)(Table D V). 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a compacting pressure of 50 MPa since this method produces a free-flowing, non-caking, uniform in composition that does not display dusting.	
Zasypkin is silent on the average particle size of the sodium-chloride containing material. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that the starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. Specifically, Zasypkin teaches that the crushed low sodium salt end product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). Therefore, the smaller starting particles would be expected to have an average particle size d50 of 
In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride containing starting materials in order to prevent dusting, segregation, and electrostatic attraction as disclosed in Zasypkin. 
As such, the applicant has not shown anything unexpected about the particle size of the sodium chloride containing starting materials. The applicant argues that the size is important to produce a homogenous product with the components easily mixed throughout. However, Zasypkin already teaches that the low sodium salt product is homogeneous(paragraph 50), thus rendering this property as expected. 
Zaspkin does not specifically teach that the taste enhancer has an average particle size that is between 0.5 and 2.0 times the average particle size of the sodium chloride-containing material. However, Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size or 1 times the particle size of the sodium chloride containing material in order to form a homogenous composition.
Regarding claims 42 and 43, Zasypkin is silent on the average particle size of the sodium chloride and potassium chloride starting materials. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be . 

Claim 46-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zasypkin(US 2009/0104330) in view of GB 1058826 further in view of Berglund(US 5897908).
Regarding claim 46, Zasypkin does not specifically teach that the taste enhancer is succinic acid. However, Berglund teaches a sodium chloride substitute comprising lysine monohydrochloride, potassium chloride, and succinic acid. Berglund teaches that the lysine and the succinic acid function to mask the bitter taste of the potassium chloride(abstract). It would have been obvious to include succinic acid in the low sodium composition of Zasypkin because Berglund teaches that succinic acid can help mask the bitter taste of potassium chloride. 
Regarding claim 47, Zaskpkin teaches mixing sodium chloride, potassium chloride, and additive such yeast extract, compacting the mixture and then crushing to form a low sodium salt product(paragraphs 37-42, 69). Zasypkin teaches that the 
Zasypkin does not specifically teach that the taste enhancer is succinic acid. However, Berglund teaches a sodium chloride substitute comprising lysine monohydrochloride, potassium chloride, and succinic acid. Berglund teaches that the lysine and the succinic acid function to mask the bitter taste of the potassium chloride(abstract). It would have been obvious to include succinic acid in the low sodium composition of Zasypkin because Berglund teaches that succinic acid can help mask the bitter taste of potassium chloride.
Zasypkin does not specifically teach that the particle range is the d50 average particle size of the product. However, the disclosed range of 250 to 840 micrometers renders obvious all particle sizes in that range, including the claimed size of 396 micrometers. See MPEP 2144.05. Therefore, it would have been obvious to have the low sodium salt product have an average particle size d50 of 396 micrometers, since it is well within the scope of Zasypkin.
Zasypkin does not specifically teach the pressure of the compacting step. However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 14,400lbs(99.2)(Table D V). 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a compacting pressure of 100 MPa(about 99.2 as 
Zasypkin is silent on the average particle size of the sodium-chloride containing material. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that the starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. Specifically, Zasypkin teaches that the crushed low sodium salt end product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). Therefore, it would have been obvious to use sodium-chloride starting material with a size of less than 840 micrometers, which overlaps the claimed values of 59 micrometers for the sodium chloride and 36 micrometers for the potassium chloride and renders them obvious. 
In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride containing starting materials in order to prevent dusting, segregation, and electrostatic attraction as disclosed in Zasypkin. 
As such, the applicant has not shown anything unexpected about the particle size of the sodium chloride containing starting materials. The applicant argues that the size is important to produce a homogenous product with the components easily mixed 
Zaspkin and Berglund is silent on the size of the succinic acid and yeast extract. However, Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size of the sodium chloride containing material in order to form a homogenous composition. If one were to have the sodium chloride be 59 micrometers as claimed, it would have been obvious to use succinic acid and yeast extract of similar size, e.g. 58 micrometers as claimed. 
Regarding claims 48, Zasypkin teaches sieving the crushed salt product in order to arrive at the desired particle size(paragraph 69).
Regarding claim 49, Zaspkyin teaches only the claimed steps A-D with additional sieving if needed(paragraph 69). Therefore, the method of Zaspkin consists of the recited steps in claim 48. 



Claims 50-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zasypkin(US 2009/0104330) in view of GB 1058826 further in view of Adkins(US 2009/0297631).
Regarding claim 50, Zaskpkin teaches mixing sodium chloride, potassium chloride, and additive such yeast extract, compacting the mixture and then crushing to form a low sodium salt product. Zasypkin teaches that the crushed low sodium salt 
 Zasypkin does not specifically teach the pressure of the compacting step. Zasypkin does not specifically teach the pressure of the compacting step. However, GB ‘826 teaches a salt composition comprising sodium chloride and other additives(composition D). GB '826 teaches compacting the NaCl and other additives at a pressure of 7200 lbs(50MPa), 13,500lbs(93MPa) or 14,400lbs(99.2)(Table D V). 
GB ‘826 teaches that disclosed method yields an end product that is free-flowing, non-caking, and uniform in composition that does not display dusting(col 2, line 27-46). It would have been obvious to use a compacting pressure of 50 MPa since this method produces a free-flowing, non-caking, uniform in composition that does not display dusting.	
Zasypkin is silent on the average particle size of the sodium-chloride containing material. However, Zasypkin teaches that the particles of the low sodium salt product have an internal structure of aggregates of smaller, submicron particles. Zasypkin teaches that end particles that are too small can cause segregation, dusting, and electrostatic attraction in processing and should be avoided(paragraph 50). Also, Zasypkin teaches the starting materials as dry powders(paragraph 52). Therefore, one of ordinary skill in the art would expect that starting sodium chloride containing particles in powder form would be smaller than the aggregated end particles. Specifically, Zasypkin teaches that the crushed low sodium salt end product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). Therefore, it would have been obvious to use sodium-chloride starting material with a size of less than 840 
In the alternative, it would have been obvious to make the end particles of the low sodium salt product larger than the sodium chloride containing starting materials in order to prevent dusting, segregation, and electrostatic attraction as disclosed in Zasypkin. 
As such, the applicant has not shown anything unexpected about the particle size of the sodium chloride containing starting materials. The applicant argues that the sodium chloride containing material size is important to produce a homogenous product with the components easily mixed throughout. However, Zasypkin already teaches that the low sodium salt product is homogeneous(paragraph 50), thus rendering this property as expected. 
Zaspkin is silent on the size of the yeast extract. However, Zasypkin teaches that the product is intended to be a homogenous blend of different particles(paragraph 50). Therefore, it would have been obvious to have the taste enhancer particles be the same size of the sodium chloride containing material in order to form a homogenous composition. If one were to have the potassium chloride be 58 micrometers as claimed, it would have been obvious to use succinic acid and yeast extract of similar size, e.g. 58 micrometers as claimed. 
Zasypkin does not specifically teach using a merz toothed roller crusher and a merz smooth roller crusher with the claimed diameter, distance, and roll speed as claimed. However, Adkins teaches a method of forming a salt composition by mixing salt and an ingredient, pressing the salt and ingredient together to form an 
Regarding claim 51, Zasypkin teaches sieving the crushed salt product in order to arrive at the desired particle size(paragraph 69).
Regarding claim 52, Zaspkyin teaches only the claimed steps A-D with additional sieving if needed(paragraph 69). Therefore, the method of Zaspkin consists of the recited steps in claim 51. 

Response to Arguments
Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive. 
	The applicant argues that the particle size in Zaspykin would not necessarily be using the D50 ISO 13320:2009 standard as claimed. However, the instant spec states(p.6, line 13-19)
	It should be understood that materials specified to have a specific particle size are seldom composed of only particles having the same particle size. In this respect 15 where a (salt) product or any other material in this specification is specified to have a certain particle size, it is generally accepted by the persons skilled in the art that for particle size should be read the average particle size or d50 of a product in accordance with ISO 13320:2009.
	Therefore, the instant spec even admits that the d50 standard is convention and expected in the prior art. As such, there is reasonable expectation of success that the prior art has the same particle size as the claimed invention since it discloses an overlapping range. 
Specifically, Zasypkin teaches that the crushed low sodium salt product has a particle size of 20 to 60 mesh(840-250 micrometers)(paragraphs 69 and 70). The disclosed range of 250 to 840 micrometers renders obvious all particle sizes in that range, including all the claimed ranges(e.g. 396 to 455 micrometers in claim 41). See MPEP 2144.05. Therefore, it would have been obvious to have the low sodium salt product have an average particle size d50 of 396 to 455 micrometers, since it is well within the scope of Zasypkin.
	Ultimately, the office does not have lab facilities to measure the exact particle size using the d50 method and determine if the prior art is in fact different than the claimed invention. Therefore, the burden shifts to the applicant to show that the prior art is actually different than the claimed invention.
	The applicant argues that the prior art is not enabled because it does not explain how the particle size is measured in Zasypkin. However, Zaspykin clear contains an enabling disclosure as defined in MPEP 2121.01 below.
 
	A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).
As such, there is absolutely no indication that one of ordinary skill in the art could not sufficiently make the product of Zasypkin, because the reference merely pertains a conventional process of compacting and crushing of salt particles. This method can easily be practiced with little to no experimentation. Furthermore, the act of measuring particle size is well known in the art and would not require any more than ordinary skill. 
	The applicant argues that newly added claims 41-52 are commensurate in scope with the examples in the instant spec which allegedly show unexpected results. Specifically, the applicant argues that the process of claims 41-52 yields a homogenous product while the comparative examples shows yeast on the outside of the particle. However, this property is not unexpected because Zasypkin clearly teaches that the low sodium salt particle is homogenous(paragraph 50). As such, the applicant has not shown any evidence demonstrating that the claimed art would be any different than the prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791